— In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Burchell, J.), dated June 18, 1984, which, upon a jury verdict, dismissed her complaint.
Judgment affirmed, with costs.
At the trial, the plaintiff relied both on the doctrine of res ipsa loquitur and on specific evidence of negligence. Thus, contrary to the plaintiff’s contention, the Trial Judge acted properly when he instructed the jury both on that doctrine and on the elements of negligence (see, Abbott v Page Airways, 23 NY2d 502, 511-512; Weeden v Armor Elevator Co., 97 AD2d *850197, 202). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.